Prr Curiam.
A careful study of the record leads us to agree with the chancellor’s finding that the wife’s charges of constructive desertion and mental cruelty were not supported by the evidence. On the cross-appeal, we think the fee allowed to the wife’s counsel should be reduced from $4,000 to $2,500 under all the circumstances of the case. We shall accordingly modify the decree in this respect, and, as modified, affirm it.

Decree modified by reducing the fee allowed to the wiféJs counsel to $2,500, and, as modified, affirmed, costs to be paid by Abraham Weiss.